Title: To George Washington from William Jackson, 30 October 1782
From: Jackson, William
To: Washington, George


                  
                     Sir,
                     War Office October 30. 1782.
                  
                  In obedience to the order of Congress I do myself the honor to transmit Your Excellency the enclosed papers.  I am, with profound respect, Your Excellency’s most obedient, humble servant
                  
                     W. Jackson Assistt Secy at War.
                     
                  
                Enclosure
                                    
                     
                        Translation
                     
                     Note
                      Philadelphia October 28. 1782
                     The under written Minister plenipotentiary of his most christian Majesty has had too many convincing proofs of the sentiments of Congress with respect to the intimate connexion between the interests of both Nations, not to be persuaded that they will hear with pain that very considerable supplies of provisions have been sent to New York by the  & from the shores opposite to Staten Island.  The undersigned Minister cannot enter into a detail of this business which he only knows by report, but upon which he has the strongest reasons to beleive he may depend.  Besides this traffic has been carried on in the most public manner & he is persuaded if measures are taken speedily & with secrecy, it may be easily proved & means may be found to put a stop to it.  Fresh provisions of all kinds have been supplied to victual the Enemy’s fleet which lately came to the Hook.  It is said that the quantities sent from New Jersey are immense.  But the Chevalier de la luzerne thinks it unnecessary at this time to ascertain them & he would only observe that the 19 Vessels thus supplied will perhaps not sail immediately & that it is of great importance to stop without delay the channels by which provisions are conveyed to the Enemy.  There are now at New York 8 other ships of the line which it is proposed to supply in the same manner.  Congress cannot but know how important it is to prevent the Enemy from drawing from the United States the means of putting to sea or even of supplying their Garrison.  The undersigned is sensible of the efforts which this Assembly has on various occasion used to put a stop to this criminal intercourse & how desirous they are of effectually preventing it.  He also knows that the good citizens of New Jersey are sensibly affected with seeing the Enemy drawing from their State resources which they employ against the Allies of these United States & he is persuaded that the Evil need only be pointed out for every one to join in applying thereto a remedy.
                     
                  (Signed) Le Chev: de la Luzerne
               